 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00179-MCE
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           ORDER
14   ENELIDA GARCIA ACEVEDO, and                         DATE: April 29, 2021
     STEPHANI ANN TORRES,                                TIME: 10:00 a.m.
15                                                       COURT: Hon. Morrison C. England, Jr.
                                 DEFENDANTS.
16

17

18                                               STIPULATION

19          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

20 through their respective counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on April 29, 2021.

22          2.     By this stipulation, defendant now moves to continue the status conference until June 17,

23 2021, and to exclude time between April 29, 2021, and June 17, 2021, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has represented that the discovery associated with this case

26          includes investigative reports and other evidence. All of this discovery, that is in the possession

27          of the government, has been either produced directly to counsel and/or made available for

28          inspection and/or copying. The government is in the process of providing additional phone


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          evidence that is currently located out-of-state and in the possession of another U.S. Attorney’s

 2          Office. Counsel needs time to review the case and discuss the case with their respective clients

 3          client and both counsel wish to continue with conducting investigation and legal research.

 4                 b)      Counsel for defendants desire additional time to consult with their clients, to

 5          review the current charges, to conduct investigation and research related to the charges, and to

 6          discuss potential resolutions with his/her client, to prepare pretrial motions.

 7                 c)      Counsel for defendants believe that failure to grant the above-requested

 8          continuance would deny counsel the reasonable time necessary for effective preparation, taking

 9          into account the exercise of due diligence.

10                 d)      The government does not object to the continuance.

11                 e)      Based on the above-stated findings, the ends of justice served by continuing the

12          case as requested outweigh the interest of the public and the defendants in a trial within the

13          original date prescribed by the Speedy Trial Act.

14                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15          et seq., within which trial must commence, the time period of April 29, 2021 to June 17, 2021,

16          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

17          because it results from a continuance granted by the Court at defendants’ request on the basis of

18          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

19          of the public and the defendants in a speedy trial.

20          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

21 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

22 must commence.

23          IT IS SO STIPULATED.

24
      Dated: April 26, 2021                                   PHILLIP A. TALBERT
25                                                            Acting United States Attorney
26
                                                              /s/ PAUL HEMESATH
27                                                            PAUL HEMESATH
                                                              Assistant United States Attorney
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1   Dated: April 26, 2021                          /s/ MIA CRAGER
                                                    MIA CRAGER
 2                                                  Counsel for Defendant
                                                    ENELIDA GARCIA ACEVEDO
 3

 4   Dated: April 26, 2021                          /s/ DANIEL LARS OLSEN
                                                    DANIEL LARS OLSEN
 5                                                  Counsel for Defendant
                                                    STEPHANI ANN TORRES
 6

 7
                                              ORDER
 8
           IT IS SO ORDERED.
 9
     Dated: May 3, 2021
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME     3
30    PERIODS UNDER SPEEDY TRIAL ACT
